             Case 2:20-cr-00083 Document 19 Filed 08/12/20 Page 1 of 2 PageID #: 35

                                 Courtroom Minute Entry
Room: Bluefield                                Case No.: 2:20-cr-00083                          Type: AR & DH
Caption: USA v. Dana Reed                      Judge: Omar Aboulhosn

Started: 8/12/2020 3:08:40 PM
Ends:    8/12/2020 4:04:40 PM         Length: 00:56:01

              Judge Omar Aboulhosn
              Courtroom Deputy Tammy Davis
              AUSA Monica Coleman (via video)
              AFPD Rachel Zimarowski (via video)
              Defendant Dana Reed (via video from South Central Regional Jail)
              USPO Assistant Justin Arthur (via phone)

              ARRAIGNMENT AND DETENTION HEARING ON INDICTMENT

3:36:55 PM    Judge Omar Aboulhosn
3:36:57 PM    Called cased
3:37:01 PM    Noted appearances of counsel, defendant and probation
3:37:12 PM    This hearing is being made available to the public by audio and video, recording strictly prohibited
3:37:53 PM    Ms. Zimarowski, have you discussed the Consent to Appear by Video with your client?
3:38:28 PM    AFPD Rachel Zimarowski
3:38:30 PM    Yes I have, your honor.
3:38:39 PM    Judge Omar Aboulhosn
3:38:41 PM    Discusses the Consent with defendant.
3:38:57 PM    Do I have your permission to initial and sign your name, Ms. Reed?
3:39:09 PM    Defendant Dana Reed
3:39:11 PM    Yes your honor.
3:39:14 PM    AFPD Rachel Zimarowski
3:39:16 PM    You have my permission as well, your honor.
3:39:25 PM    Judge Omar Aboulhosn
3:39:33 PM    Placed defendant under oath
3:39:54 PM    Defendant Dana Reed stated personal information
3:39:59 PM    Judge Omar Aboulhosn
3:40:09 PM    Questions the defendant about Indictment related matters
3:40:43 PM    Defendant pleads NOT GUILTY to charge(s) contained in the Indictment
3:40:46 PM    Your case has been assigned to United States District Judge Irene Berger
3:40:50 PM    Your trial is scheduled for September 21, 2020 at 9:00 a.m. in Charleston.
3:41:01 PM    There will be a pretrial motions hearing held on August 31, 2020 at 11:00 a.m. before me
3:41:12 PM    You have the right to be present at the hearing on pretrial motions.
3:41:14 PM    Counsel, does your client wish to give up that right?
3:41:17 PM    AFPD Rachel Zimarowski
3:41:27 PM    Could we revisit the issue after detention?
3:41:36 PM    Judge Omar Aboulhosn
3:41:38 PM    That'll be fine.
3:41:47 PM    The parties have elected the standard discovery; pretrial motions, voir dire and witness list dates given
3:41:52 PM    An Addendum to the Arraignment Order will also be filed and the Court notes the government's objection.
3:42:03 PM    I remind counsel to make sure chambers receives a copy of all motions filed with the clerk
3:42:31 PM    If courtroom technology is required for use at trial or other proceedings, counsel shall notify the court’s
3:42:36 PM    technology staff five business days prior to the commencement of the proceeding.
3:42:45 PM    Advised counsel to give United States Marshals Service 30 days notice for out-of-custody defendants
3:42:48 PM    and/or witnesses and cancel when necessary
3:42:53 PM    We will proceed with the detention hearing.
3:42:54 PM    Court and parties review and discuss Pretrial Services Report
3:43:24 PM    AFPD Rachel Zimarowski
3:43:26 PM    States correction to the Pretrial Services Report
3:43:36 PM    Judge Omar Aboulhosn
3:43:46 PM    The defendant has requested to be released into a drug program.
3:44:05 PM    The Court finds information received so far rebuts the presumption from Recovery Point.
             Case 2:20-cr-00083 Document 19 Filed 08/12/20 Page 2 of 2 PageID #: 36
3:44:43 PM    I will hear from the government first as to other grounds to assert detention.
3:45:17 PM    AUSA Monica Coleman
3:45:20 PM    Proffers to the Court
3:47:31 PM    AFPD Rachel Zimarowski
3:47:33 PM    Proffers to the Court
3:49:24 PM    AUSA Monica Coleman
3:49:26 PM    Our witness has been exposed to COVID -19 so he cannot participate.
3:49:52 PM    Our case agent would be able to testify. We have text messages that lead to the overdose of an individual
3:50:49 PM    All of that makes her a danger to the community, your honor.
3:51:33 PM    AFPD Rachel Zimarowski
3:51:35 PM    Proffers to the Court
3:52:26 PM    Judge Omar Aboulhosn
3:52:29 PM    The Court is going to find at this time that the defendant has rebutted the presumption. I understand the
3:52:46 PM    United States position. The issue today is appearance at trial and safety of others in community.
3:54:11 PM    Officer Tomblin, do you have bond paperwork that I emailed to SCRJ?
3:54:37 PM    Officer Tomblin from SCRJ
3:54:43 PM    Yes, your honor.
3:54:48 PM    Judge Omar Aboulhosn
3:54:50 PM    Thank you. Judge goes over bond paperwork with the defendant
3:57:32 PM    Outlines specific bond conditions with the defendant
3:59:30 PM    Does she waive her appearance at the Pretrial Motions Hearing on August 31st?
3:59:55 PM    AFPD Rachel Zimarowski
3:59:57 PM    Yes, your honor.
4:00:00 PM    Defendant Dana Reed
4:00:02 PM    You have my permission to sign Waiver, your honor.
4:00:19 PM    AFPD Rachel Zimarowski
4:00:21 PM    You have my permission as well.
4:00:30 PM    Judge Omar Aboulhosn
4:00:32 PM    Discusses release with USPO Assistant Justin Arthur
4:00:50 PM    USPO Assistant Justin Arthur
4:00:53 PM    Answers the Court's questions
4:01:38 PM    AFPD Rachel Zimarowski
4:01:40 PM    I have arranged a taxicab for her to go directly to Recovery Point.
4:02:15 PM    Judge Omar Aboulhosn
4:02:19 PM    I think that takes care of bond. I need for you to get officer back in room, Ms. Reed.
4:02:50 PM    Officer Ashlee Tomblin says she will send signed bond paperwork back to the Court
4:03:26 PM    Judge Omar Aboulhosn
4:03:28 PM    I need the papers with her signatures faxed back to me please.
4:03:50 PM    Officer Tomblin, make sure the defendant takes bond paperwork with her so she knows conditions.
4:04:08 PM    I will have Marshals contact SCRJ so that she may be released.
4:04:21 PM    Anything else we need to take care of?
4:04:30 PM    Hearing adjourned.
